DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03 March 2021 was accepted and entered.  Accordingly, claim(s) 1, 5, and 14-15 has/have been amended.  No claim(s) has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-15 are currently pending in this application. Changes have been made to the drawings.
All changes to the drawings have not been explained in detail (See 37 CFR 1.121(d)). The Examiner notes that reference characters “27” and “28” appear to be the only items changed, with the change being a line connected to a square rather than merely an arrow. If any other changes have been made; then, Applicant should explain, in detail, in either a marked-up copy or the remarks section.
In view of the amendment, the previous objection to the drawings has been withdrawn.
In view of the amendment, the previous rejections under 35 USC 112(a) have been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b) regarding claim 1, lines 3-5, reciting “an image receiving unit configured to receive a pre-image output in pre-scanning performed before main scanning for outputting a main image for analysis in the image reading apparatus” has been withdrawn.

In view of the amendment, the previous rejection under 35 USC 112(b) regarding claim 1 recites the limitation "the pre-image" in line 7 has been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b) regarding claims 1, 14, and 15 recite “an appropriate voltage” and “an appropriate density” has been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b) regarding claim 5 recites “the regions that are the same” has been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b) regarding claim 9 recites the limitation “at least of the same resolutions as a resolution of the main image of the main scanning conditions is set, and the same image procession as image processing performed on the main image is set” has been withdrawn.

Response to Arguments
Applicant’s arguments, filed 03 March 2021, with respect to the term “density” have been fully considered and are persuasive.  The rejection of the claims under 35 USC 112(b) regarding the term “density” has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.


Amersham Typhoon Operating Instructions (NPL reference provided with IDS received 4/18/2018) teaches a scanner that includes a photo-multiplier (PMT), performing pre-scanning and scanning (for example pg. 60), selecting an area of the pre-image (for example pg. 75), calculating a PMT adjustment that gives a non-saturated image (for example pg. 75), and setting the voltage of the PMT automatically based on the pre-scan (for example pg. 58).
GenePix Pro 7 Software (NPL reference provided with IDS received 11/28/2017) teaches an image reading apparatus having a photomultiplier (PMT), performing preview and main scans (for example pgs. 15 and 40-41), defining specific scan areas (for example pg. 40), calculating the PMT gain to reduce saturation (see for example pgs. 43-46), and optimizing scanner settings (see for example pg. 43).
Rathwell et al. (US 2016/0279224) teaches using a GenePix scanner for scanning and adjusting the photomultiplier tube voltage so that the scans are free of saturation signals ([0407]).
Nakajima (US 5,231,575) teaches adjusting the voltage of a photomultiplier of an imager (col. 11, lines 50-63).
Hara (US 5,481,623) teaches calculating read-out conditions including the voltage of a photomultiplier (col. 16, lines 33-40).
Regarding claims 1-13, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a control device of an image reading apparatus having a photomultiplier that detects light from an image carrier carrying image information comprising: namely, a calculation unit configured to calculate a first density of the region becomes a predetermined density; and a scanning conditions setting unit configured to set the first voltage value as one of the plurality of the main scanning conditions.
Regarding claim 14, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, an operation method of a control device of an image reading apparatus having a photomultiplier that detects light from an image carrier carrying image information comprising: namely, a calculation step of calculating a first voltage value of the photomultiplier at which a density of the region becomes a predetermined density; and a scanning conditions setting step of setting the first voltage value as one of the plurality of the main scanning conditions.
Regarding claim 15, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, an image detection system comprising: namely, a calculation unit configured to calculate a first voltage value of the photomultiplier at which a density of the region becomes a predetermined density; and a scanning conditions setting unit configured to set the first voltage value as one of the plurality of the main scanning conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884